Per Curiam.
In deciding upon the appeal in this case, it did not escape our attention that the objections to the admission of the evidence which we held to be incompetent were general. That point was discussed in consultation, but we considered that the evidence was in its nature inadmissible, as it related to speculative and conjectural possible future consequences which might be apprehended from the injury, and how long after the injury such consequences might be ■ developed. The course of the examination shows that the ground of the objections could not have *451been misunderstood, and, if it had been specified, the objection could not have been obviated.
Motion denied, with costs.
All concur.